Citation Nr: 1302163	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee retropatellar pain syndrome.

2.  Entitlement to an increased rating for residuals of a torn medial meniscus of the left knee, retropatellar pain syndrome, also currently evaluated as 10-percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a cervical spine disorder.


8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

10.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for acid reflux as secondary to medications prescribed for treatment of the service-connected bilateral knee disability.

13.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As concerning his claim for an acquired psychiatric disorder, the Veteran originally alleged entitlement to service connection specifically for posttraumatic disorder (PTSD).  He has received various psychiatric diagnoses other than PTSD, however, including depression not otherwise specified (NOS) and adjustment disorder with mixed anxiety and depressed mood.  The Board, therefore, is not just limiting his claim for an acquired psychiatric disorder to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  In Clemons, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court held that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Since, however, there was an outstanding hearing request, in June 2012 the Board remanded this and the other claims to the RO via the Appeals Management Center (AMC).  But in a statement received in June 2012, the Veteran, through his agent, withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2012).

Since, though, the claims require still further development before being decided on appeal, the Board is again remanding them.


REMAND

For the most part, the Board is remanding these claims in light of the fact that there are private and Federal records that have not been obtained and associated with the file for consideration in this appeal.  38 C.F.R. § 3.159(c) (2012).


In reviewing the claims file, a November 2004 private medical record shows the Veteran reported being in a motor vehicle accident involving a company truck.  In identifying his consequent symptoms, he said he "flared an old spinal injury."  At the time, this evaluating physician was attempting to obtain workers' compensation medical records that were associated with that claim.  The medical records from the worker's compensation claim have not been associated with the Veteran's VA claims file, however, and they need to be since potentially relevant.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).

Further, VA outpatient records dated in March, April, and June 2005 show the Veteran mentioned receiving Social Security Administration (SSA) and Supplemental Security Income (SSI) benefits for his "back" disability.  He has interchangeably referred to his cervical spine disability as a "back" disability.  So these records should be obtained, as well.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, according to 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA).

With regards to his claim for acid reflux secondary to medication prescribed for treatment of his service-connected knee disabilities, the Veteran had a VA compensation examination in May 2009.  The evaluating physician's assistant diagnosed gastroesophageal reflux disease (GERD).  He also determined, however, that it was "not at least as likely as not due to [the] medication taken for [the Veteran's] retropatellar pain syndrome", so referring to his service-connected bilateral (meaning right and left) knee disability.  This evaluating physician's assistant also indicated the Veteran's hypertension was not due to the medication taken for the service-connected knee disabilities, but this evaluating physician's assistant did not also consider whether the acid reflux (GERD) and hypertension 

alternatively are being aggravated by the medication taken for treatment of the service-connected knee disabilities, which is an alternative basis of entitlement to secondary service connection.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, he shall be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation).

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the 
service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

Therefore, this supplemental medical comment is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).


Further, in regard to his variously diagnosed psychiatric disorders, in a June 2006 statement the Veteran indicated he has PTSD as well as depression.  He attributes both to witnessing the unsuccessful suicide attempts of two comrades in service.  In September 2007, the RO sent him a Veterans Claims Assistance Act (VCAA) letter.  The RO requested that he describe the details of those incidents in service in a stressor statement.  However, he failed to respond.  Since then, it appears there resultantly has been no further development by the RO regarding this claim for PTSD or other mental illness.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since, then, his claims must be remanded for other reasons, he should be given another chance to cooperate by returning the necessary form to attempt to verify his alleged stressors.

Regardless, in light of the reported witnessing of suicide attempts in service (which the Board is taking at face value at this point) and his post-service complaints of consequent mental illness, as well as the relevant diagnoses since made of PTSD, depression, etc., VA is obliged to provide him an examination for a medical nexus opinion concerning whether there is any relationship or correlation between those alleged suicide attempts in service, his post-service complaints, and these current diagnoses.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a possible link between current disability and service, to at least warrant having him examined for this medical nexus opinion, is rather low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).


Finally, the Veteran was last examined regarding his bilateral knee disability in April 2006, so some 61/2 years ago.  In light of his contentions that his knee disabilities are now considerably worse and based on the Board's preliminary review of the medical evidence of record, he needs to be reexamined to reassess the severity of these disabilities.  When a claimant alleges that his service-connected disability has worsened since the last examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for these disabilities at issue.  This list should include, but is not limited to, all medical records stemming from his 2004 workers' compensation claim.

With the necessary authorization, obtain all additionally identified records (those not already in the file).  The amount of effort needed to be expended in trying to obtain all additionally identified records depends on whether they are in the custody of a Federal department or agency.  If they are not, then the requests for these records is governed by 38 C.F.R. § 3.159(c)(1), whereas, if they are, it is governed by 38 C.F.R. § 3.159(c)(2).  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Also clarify whether the Veteran is receiving SSA/SSI benefits based on his cervical spine disorder; if he is, also obtain copies of the SSA's determinations and any medical or other records considered in deciding his claim for benefits from this other Federal agency.

3.  Upon receipt of all additional records, obtain a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's acid reflux (GERD) and hypertension, even if not caused by his service-connected knee disabilities, including the medication prescribed to treat these service-connected disabilities, nonetheless alternatively is being aggravated by these service-connected disabilities, including by having to take this prescribed medication.  So, to reiterate, to this point there only has been medical comment on causation (concluding there is none), not also aggravation, which additionally must be considered in claims for secondary service connection, thus, additionally needs to be addressed.

*Aggravation is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, over and beyond the condition's natural progression.

If the examiner determines there has been aggravation, to the extent possible, he should also try and determine the extent of this aggravation, so quantify it, by comparing the baseline severity of the acid reflux (GERD) and hypertension with their current severity.

4.  Again try and have the Veteran submit a statement containing the necessary information regarding the stressors to which he was exposed during service, including specific details such as dates, places, detailed descriptions of the events, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  Additional information is especially needed concerning his purported witnessing of the suicide attempts of his fellow service comrades.  Assist him in obtaining evidence to corroborate the occurrence of these claimed events.  All documents, correspondence, reports or statements obtained or generated as a result of these inquiries should be associated with the claims file for consideration.

For all events that there is sufficient information, attempt to independently verify their occurrence.


5.  Then schedule the Veteran for a VA compensation examination to determine the etiology of the mental disorders diagnosed to date (PTSD, depression, etc.).  In particular, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) any of the psychiatric disorders that have been diagnosed are related or attributable to the Veteran's military service or date back to his service, including the result of allegedly seeing two service comrades attempt suicide.

So to assist in making this important determination of causation, the examiner must review the Veteran's claims file, including a complete copy of this remand, and discuss the underlying rationale for all opinions expressed and conclusions reached - if necessary citing to specific evidence in the file.

Thus, if PTSD is again diagnosed, the examiner needs to specify the stressor(s) upon which the diagnosis is based and discuss how the DSM-IV criteria are met for this diagnosis and its relationship to this specific event during the Veteran's military service.

Conversely, if PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for this diagnosis.

6.  Also have the Veteran undergo a VA compensation examination to reassess the severity of his right and left knee disabilities.


The examiner should conduct all necessary diagnostic testing and evaluation needed, including measuring the range of motion of the knees.  When determining range of motion, it is especially important the designated examiner indicate whether there are objective clinical indications of pain or painful motion (so specify the point at which pain sets in), and whether there is weakness, premature or excess fatigability, and incoordination, and if there is, whether the Veteran has additional functional impairment in his knees as a consequence - including additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of his knees or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in range of motion.

Medical opinion is also needed concerning whether there are objective clinical indications of instability or laxity (and, if there are, whether the instability and/or laxity is slight, moderate or severe), and whether there are objective clinical indications of effusion into the joint and locking.

To facilitate making these important determinations, it is essential the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

*The Veteran is hereby advised that his failure to report for any scheduled VA examination (or re-examination), without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

7.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


